Title: To Thomas Jefferson from Samuel Magaw, 19 January 1798
From: Magaw, Samuel
To: Jefferson, Thomas


          
            Sir,
            Philadelphia, Janry. 19. 1798
          
          A stated meeting of the American Philosophical Society, is to be held, this evening, at the usual hour—six o’clock—in their hall; where Your presence is respectfully requested. It is matter of sincerest pleasure to every Well-wisher of Science, that One deep in its researches, & distinguished for its diffusion, is to honour its Chair again in this City; invited thereto by an unanimous suffrage.—The Secretaries ought to have announced to the President, his reelection, at an earlier time: But, for want of due arrangement among themselves, an omission has taken place; which, while needing an Apology,—they nevertheless, hope for  an excuse, in Your Kindness & Generosity.In sentiments & Assurances of high Consideration,
          I am Your Obedient Servant,
          
            Sam. MagawSec’ry
          
        